OVERTON, Justice,
dissenting.
I dissent. We adopted this rule without any input from interested parties and now we are taking a close-minded approach to the problem when the people most knowledgeable about the criminal rules conclude it will have an adverse effect on our criminal justice system.
We initiated this rule and included it with the other proposed rule changes in the four-year cycle. No one apparently noticed this additional rule. Now the criminal rules committee, composed of judges, prosecutors, and defense attorneys, by a 24-to — 1 vote, and all of the state attorneys request that we vacate the rule. Given the lack of original input and the nearly unanimous position of those most knowledgeable of the rule’s practical effect, I find that we should grant the state attorneys’ petition, set aside the rule, request that the criminal rules committee reconsider the problem which precipitated the adoption of the rule, and set the matter on our oral argument calendar no later than September, 1989.
EHRLICH, C.J., concurs.